DETAILED ACTION
Status of the Claims
	Claims 2-13 and 15-22 are pending in the instant application. Claims 13 and 15 have been withdrawn based upon Restriction/Election as discussed below. Claims 2-12 and 16-22 are being examined on the merits in the instant application.

Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
	Applicant's election without traverse of Group III, drawn to methods of increasing the pearlescence of a liquid composition (currently claims 2-12 and 16-22) in the reply filed on 04/21/2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 13 & 15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/21/2022.

Priority
	The U.S. effective filing date has been determined to be 03/14/2017, the filing date of the EP 17305271.3.
Information Disclosure Statement
	The information disclosure statements submitted on 09/13/2019 and 12/23/2019 were filed before/after the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim(s) 2-12 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over FIOLET (WO 2016/055518 A1; published April, 2016; with priority to 07-OCT-2014, the filing date of EP 14290303.8; of record as cited on Applicants IDS date 09/13/2019).
Applicants Claims
	Applicant claims a method of increasing the pearlescence of a liquid composition, the method comprising adding a particulate talc material having a lamellarity index equal to or greater than about 2.8 to the liquid composition (instant claim 2). 
Claim interpretation:
	The examiner notes that the claim term “substantially free of synthetic pearlescent agents” (instant claims 10 & 20) is being read as “[…] the synthetic pearlescence agents are not present in the liquid composition in an amount that provides a pearlescent appearance.” (Instant Specification, p. 24, 1st paragraph).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	FIOLET teaches methods for improving skin care compositions including a water-in-oil emulsion, an oil-in-water emulsion, or an emulsified gel, selected from a sun care composition, a day cream, a body lotion, a shower gel, a shampoo, a foundation, or a baby cream, the method including adding an inorganic particulate material such as delaminated talc (see whole document; particularly the title, abstract; p. 3, lines 3-4, 18-23)(instant claim 2 "a liquid composition"; instant claim 9).
	FIOLET teaches that “In one embodiment of the present invention, the inorganic particulate material may be a talc having a lamellarity index of at least about 3.0, for example of at least about 4.0, and/or a D50 of less than about 5.0 µm.” (p. 3, line 24-26)(instant claims 2-5 & 22). FIOLET further teaches that “As used herein, the "lamellarity index" characterizes the shape of the particle, and more particularly its aspect ratio (large dimension/ thickness). In all the following, this lamellarity index will be measured by the difference between, on the one hand, the value of the mean dimension of the particles of the powder obtained by a particle size measurement by Malvern laser diffraction D50 las, obtained using a wet method (standard AFNOR NFX11-666) and, on the other hand, the value of the mean diameter D50 sed obtained, by a measurement by sedimentation using a "Sedigraph" (standard AFNOR Xll-683), this difference being related to the mean diameter D50.” (p. 7, lines 10-17)(instant claims 2-5, and 22).
	FIOLET further teaches that “Such skin care compositions have been found to have good organoleptic characteristics while maintaining, if applicable, good SPF. In particular, such compositions have been found to have improved sensory properties with respect to their creaminess, reducing any powdery feel after application, improved optical properties, such as pearlescence or blurriness on the skin, or whiteness of the formulation, or they may even reduce phase separation and improve emulsion stability.” [emphasis added]( p. 4, lines 2-8)(instant claim 1, “A method for improving the pearlescence of a liquid composition”).FIOLET further teaches their inorganic material is from delaminated talc (p. 3, lines 13-17)(instant claim 8).
	FIOLET teaches that “In one embodiment, the present invention discloses a skin care composition which is a sun care composition comprising talc, wherein the talc is delaminated, and/or the talc has a BET surface area of least about 10.0 m2/g.” (p.4, lines 30-32)(instant claim 6).
	Regarding the limitation “the liquid composition is substantially free of synthetic pearlescent agents.” (instant claims 10 & 20), FIOLET does not teach or suggest the inclusion of synthetic pearlescent agents, and the Examples therein do not include the same.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of FIOLET is that FIOLET does not expressly teach the optical properties of the “particulate talc material” including “a Y value equal to or greater that about 75”, “a L* equal to or greater than about 80”, and “a b* equal to or less than about 2.” (instant claims 16-17, 19; or that the liquid composition has a % reflected light of at least about 40% (instant claims 12 & 21).
	The compositions of FIOLET are structurally identical to those claimed and therefore the properties would have also been the same (see, e.g., MPEP 2112.01, stating in part that: "Products of identical chemical composition can not have mutually exclusive properties.").
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce liquid a skin care composition, such as a sun care composition, a shower gel, a shampoo or a foundation, using an inorganic particulate material such as delaminated talc having a lamellarity index of at least about 3.0, for example of at least about 4.0, and/or a D50 of less than about 5.0 µm, a BET surface area of least about 10.0 m2/g, as suggested by FIOLET, the liquid a skin care composition including the delaminated talc having color properties (CIELAB D65/10° of Y, L* and b*) being the same as the structural properties described by FIOLET are identical to those claimed (see, e.g., MPEP 2112.01, stating in part that: "Products of identical chemical composition can not have mutually exclusive properties.").
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 2-11 and 16-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over FIOLET (WO 2016/055518 A1; published April, 2016; with priority to 07-OCT-2014, the filing date of EP 14290303.8) in view of SCHMID (US 6,139,614; published October, 2000); PIPER (US 3,917,671; published November, 1975) and AARTS (US 2003/0070586; published April, 2003).
Applicants Claims
	Applicant claims a method of increasing the pearlescence of a liquid composition, the method comprising adding a particulate talc material having a lamellarity index equal to or greater than about 2.8 to the liquid composition (instant claim 2). 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	FIOLET teaches methods for improving skin care compositions including a water-in-oil emulsion, an oil-in-water emulsion, or an emulsified gel, selected from a sun care composition, a day cream, a body lotion, a shower gel, a shampoo, a foundation, or a baby cream, the method including adding an inorganic particulate material such as delaminated talc (see whole document; particularly the title, abstract; p. 3, lines 3-4, 18-23)(instant claim 2 "a liquid composition"; instant claim 9).
	FIOLET teaches that “In one embodiment of the present invention, the inorganic particulate material may be a talc having a lamellarity index of at least about 3.0, for example of at least about 4.0, and/or a D50 of less than about 5.0 µm.” (p. 3, line 24-26)(instant claims 2-5 & 22). FIOLET further teaches that “As used herein, the "lamellarity index" characterizes the shape of the particle, and more particularly its aspect ratio (large dimension/ thickness). In all the following, this lamellarity index will be measured by the difference between, on the one hand, the value of the mean dimension of the particles of the powder obtained by a particle size measurement by Malvern laser diffraction D50 las, obtained using a wet method (standard AFNOR NFX11-666) and, on the other hand, the value of the mean diameter D50 sed obtained, by a measurement by sedimentation using a "Sedigraph" (standard AFNOR Xll-683), this difference being related to the mean diameter D50.” (p. 7, lines 10-17)(instant claims 2-5, and 22).
	FIOLET further teaches that “Such skin care compositions have been found to have good organoleptic characteristics while maintaining, if applicable, good SPF. In particular, such compositions have been found to have improved sensory properties with respect to their creaminess, reducing any powdery feel after application, improved optical properties, such as pearlescence or blurriness on the skin, or whiteness of the formulation, or they may even reduce phase separation and improve emulsion stability.” [emphasis added]( p. 4, lines 2-8)(instant claim 1, “A method for improving the pearlescence of a liquid composition”).FIOLET further teaches their inorganic material is from delaminated talc (p. 3, lines 13-17)(instant claim 8).
	FIOLET teaches that “In one embodiment, the present invention discloses a skin care composition which is a sun care composition comprising talc, wherein the talc is delaminated, and/or the talc has a BET surface area of least about 10.0 m2/g.” (p.4, lines 30-32)(instant claim 6).
	Regarding the limitation “the liquid composition is substantially free of synthetic pearlescent agents.” (instant claims 10 & 20), FIOLET does not teach or suggest the inclusion of synthetic pearlescent agents, and the Examples therein do not include the same.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of FIOLET is that FIOLET does not expressly teach the optical properties of the “particulate talc material” including “a Y value equal to or greater that about 75”, “a L* equal to or greater than about 80”, and “a b* equal to or less than about 2.” (instant claims 16-17, 19; or that the liquid composition has a % reflected light of at least about 40% (instant claims 12 & 21).
	SCHMID teaches goinochromatic luster pigments based on titanium dioxide-coated silicate platelets (see whole document) useful for coloring coatings, inks, including printing inks, plastics, glasses, ceramic products and decorative cosmetic preparations (col. 1, lines 15-20; claim 9). SCHMID teaches “The reported color coordinates relate to the standard illuminant D65. L is the lightness […] b* is the blue/yellow content.” (col. 6, lines 50-54). SCHMID teaches their goinochromatic luster pigments include a L* of 74.2 and a b* of -35.7 at a 20° measuring angle, with a clear trend to increased values of L* and decreased values of b* with lower measuring angle. Therefore at a 2° or 10° measuring angle (see instant Specification, p. 18, lines 27-31), the L* would have increased and likely been greater than about 80, and the b* would have been less than about 2 (instant claims 7, 16-17 and 19; L* and b* values).
	PIPER teaches light stable bismuth oxychloride pearlescent pigments useful in cosmetic products (see whole document), including a Y-value (CIE, tristimulus Y value) of greater than about 75 (Table 1).
	AARTS teaches preparation of satin white for use in printing, their compositions having an improved gloss and printability (see whole document, particularly the abstract, [0005]-[0006]). AARTS teaches Examples 1 & 2 including a Y-value of 94.1 and 93.5, a L* of 97.7 and 97.2, and a b* of 1.2 and 1.43, respectively (p. 2, Table 1).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce liquid a skin care composition, such as a sun care composition, a shower gel, a shampoo or a foundation, using an inorganic particulate material such as delaminated talc having a lamellarity index of at least about 3.0, for example of at least about 4.0, and/or a D50 of less than about 5.0 µm, a BET surface area of least about 10.0 m2/g, as suggested by FIOLET, the liquid a skin care composition including the delaminated talc having color properties suggested by SCHMID, PIPER and AARTS as suitable for cosmetic products and printing, in order to provide the best possible color properties of the liquid a skin care composition of FIOLET.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 2-6, 8-12, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over FIOLET (WO 2016/055518 A1; published April, 2016; with priority to 07-OCT-2014, the filing date of EP 14290303.8) in view of KATSUYAMA (US 2009/0060856; published March, 2009) and Bolzinger et al. (“Effects of surfactants on crystallization of ethylene glycol distearate in oil-in-water emulsion,” 2007; ELSEVIER; Colloid and Surfaces A, Vol. 299, pp. 93-100).
Applicants Claims
	Applicant claims a method of increasing the pearlescence of a liquid composition, the method comprising adding a particulate talc material having a lamellarity index equal to or greater than about 2.8 to the liquid composition (instant claim 2). 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	FIOLET teaches methods for improving skin care compositions including a water-in-oil emulsion, an oil-in-water emulsion, or an emulsified gel, selected from a sun care composition, a day cream, a body lotion, a shower gel, a shampoo, a foundation, or a baby cream, the method including adding an inorganic particulate material such as delaminated talc (see whole document; particularly the title, abstract; p. 3, lines 3-4, 18-23)(instant claim 2 "a liquid composition"; instant claim 9).
	FIOLET teaches that “In one embodiment of the present invention, the inorganic particulate material may be a talc having a lamellarity index of at least about 3.0, for example of at least about 4.0, and/or a D50 of less than about 5.0 µm.” (p. 3, line 24-26)(instant claims 2-5 & 22). FIOLET further teaches that “As used herein, the "lamellarity index" characterizes the shape of the particle, and more particularly its aspect ratio (large dimension/ thickness). In all the following, this lamellarity index will be measured by the difference between, on the one hand, the value of the mean dimension of the particles of the powder obtained by a particle size measurement by Malvern laser diffraction D50 las, obtained using a wet method (standard AFNOR NFX11-666) and, on the other hand, the value of the mean diameter D50 sed obtained, by a measurement by sedimentation using a "Sedigraph" (standard AFNOR Xll-683), this difference being related to the mean diameter D50.” (p. 7, lines 10-17)(instant claims 2-5, and 22).
	FIOLET further teaches that “Such skin care compositions have been found to have good organoleptic characteristics while maintaining, if applicable, good SPF. In particular, such compositions have been found to have improved sensory properties with respect to their creaminess, reducing any powdery feel after application, improved optical properties, such as pearlescence or blurriness on the skin, or whiteness of the formulation, or they may even reduce phase separation and improve emulsion stability.” [emphasis added]( p. 4, lines 2-8)(instant claim 1, “A method for improving the pearlescence of a liquid composition”).FIOLET further teaches their inorganic material is from delaminated talc (p. 3, lines 13-17)(instant claim 8).
	FIOLET teaches that “In one embodiment, the present invention discloses a skin care composition which is a sun care composition comprising talc, wherein the talc is delaminated, and/or the talc has a BET surface area of least about 10.0 m2/g.” (p.4, lines 30-32)(instant claim 6).
	Regarding the limitation “the liquid composition is substantially free of synthetic pearlescent agents.” (instant claims 10 & 20), FIOLET does not teach or suggest the inclusion of synthetic pearlescent agents, and the Examples therein do not include the same.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of FIOLET is that FIOLET does not expressly teach the liquid composition has a % reflected light of at least about 40% (instant claims 12 & 21).
	Bolzinger et al. teaches that “Since several decades, the natural pearl essence was replaced by synthetic pearlescent pigments in a wide range of personal-care formulations in order to enhance their attractiveness. When dispersed in a shampoo bas, pearlescent pigments having a high platelet shape allow a regular multiple reflection of light.” (p. 93, col. 1, 1st paragraph). Bolzinger et al. further teaches a range of less than 20% to greater than 60% (p. 95, Figure 1). 
	KATSUYAMA teaches colorant compositions for the skin such as a foundation having natural appearance and a high hiding power (see whole document). KATSUYAMA teaches that “a one-component type foundation of the present invention is characterized in that the foundation contains a nonwhite coloring material and a high refractive index white pigment, and when the spectral reflectance of the foundation-contained portion that is free from the high refractive index white pigment is measured under the below-described measurement conditions, the minimum spectral reflectance on the white ground in the wavelength range of 630-700 nm is 75% or higher” ([0016]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce liquid a skin care composition, such as a sun care composition, a shower gel, a shampoo or a foundation, using an inorganic particulate material such as delaminated talc having a lamellarity index of at least about 3.0, for example of at least about 4.0, and/or a D50 of less than about 5.0 µm, a BET surface area of least about 10.0 m2/g, as suggested by FIOLET, and further to produce a foundation with a high spectral reflectance such as 75% or higher over the wavelength range of 630-700 nm, as taught by KATSUYAMA, in order to produce the best cosmetic foundation; or, as taught by Bolzinger et al., a shampoo with a high reflectance in order to produce the best shampoo composition.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Conclusion
	Claims 2-12 and 16-22 are pending and have been examined on the merits. Claims 2-12 and 16-22 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619               


/TIGABU KASSA/Primary Examiner, Art Unit 1619